DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05 April 2021 has been entered. Claims 1-2, 6, 13-15, and 19 have been amended. Claims 7 and 12 have been cancelled. No claims have been added. Claims 1-6, 8-11, and 13-21 are still pending in this application, with claims 1 and 19 being independent. The claim objections set forth in the previous office action mailed 06 January 2021 are overcome by Applicant’s amendment. The 112 rejections set forth in the previous office action mailed 06 January 2021 are overcome by Applicant’s amendment. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claim 1, lines 11-23, “…the substrate comprising a first portion that includes an extended surface onto which the plurality of light sources are mounted and a second portion that extends away from the first portion; a heat dissipation member including a first section and a second section, the first section disposed between a back surface side of one of the plurality of light guiding plate and the second portion of the substrate and the second section disposed between a heat diffusion/insulation sheet and the back surface side of one of the plurality of light guiding plates; and a circuit section on the first portion of the substrate, wherein the circuit section is configured to drive each light source of the plurality of light sources, and the first portion is opposite to a back surface of the light-guiding section…,” is not shown in the instant drawings. Specifically, the circuit section is not disposed on the same portion of the substrate as the light sources (i.e. the first portion). Rather, the circuit section should be recited as being disposed on the second portion of the substrate, as presently claimed, in order to find support in the disclosure of the instant application.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 05 April 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:	
The “…the substrate comprising a first portion that includes an extended surface onto which the plurality of light sources are mounted and a second portion that extends away from the first portion; a heat dissipation member including a first section and a second section, the first section disposed between a back surface side of one of the plurality of light guiding plate and the second portion of the substrate and the second section disposed between a heat diffusion/insulation sheet and the back surface side of one of the plurality of light guiding plates; and a circuit section on the first portion of the substrate, wherein the circuit section is configured to drive each light source of the plurality of light sources, and the first portion is opposite to a back surface of the light-guiding section...,” as recited in claim 1, lines 11-23.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
In claim 1, line 3, “…is stacked…” should read: --…are stacked…--.
In claim 1, line 11, “…onto to which…,” should read: --…onto 
In claim 1, line 17, “…light guiding plate…,” should read: --…light guiding plates…--.
In claim 19, line 20, “…a back surface side…,” should read: --…the back surface side…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-11, 13-18, and 20-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation recites “…the substrate comprising a first portion that includes an extended surface onto which the plurality of light sources are mounted and a second portion that extends away from the first portion; a heat dissipation the second portion of the substrate and the second section disposed between a heat diffusion/insulation sheet and the back surface side of one of the plurality of light guiding plates; and a circuit section on the first portion of the substrate, wherein the circuit section is configured to drive each light source of the plurality of light sources, and the first portion is opposite to a back surface of the light-guiding section...,” in lines 11-23, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the circuit section appears to be disposed on the second portion of the substrate as presently claimed, as opposed to the first portion on which the light sources are disposed. Clarification from the Applicant is requested and appropriate correction is required.
Claims 2-6, 8-11, 13-18, and 20-21 are rejected as being dependent upon rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, lines 22-24, the limitation recites: “…a circuit section on the portion of the substrate, wherein the circuit section is configured to drive each light source of the plurality of light sources, and the portion is opposite to a back surface of the light-guiding section…,” which renders the claim indefinite. It is unclear to which portion the above-cited limitation is referring to (i.e. the previously recited first portion or the previously recited second portion). For purposes of examination, and in light of the instant specification, the Examiner will interpret “the portion” as referring to the previously recited second portion as follows: --…a circuit section on the second portion of the substrate, wherein the circuit section is configured to drive each light source of the plurality of light sources, and the second portion is opposite to a back surface of the light-guiding section…--. Clarification from the Applicant is requested and appropriate correction is required. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2011/0227895 A1, herein referred to as: Takahashi), in view of Li et al. (US 2016/0246105 A1, herein referred to as: Li).
Regarding claim 1, Takahashi teaches or suggests an illuminating unit (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211 as shown in Fig. 8. Additional reference will be made to annotated Fig. 1 of Takahashi provided below for clarity), comprising a light-guiding section (100) including a plurality of light-guiding plates (110, 120), wherein the plurality of light-guiding plates are stacked in a thickness direction of the illuminating unit (as shown in Fig. 1, 110 and 120 are stacked in a thickness direction of the illuminating unit extending in a direction linearly from 18 to 20 and perpendicular to both major surfaces of 18 and 20), and each light-guiding plate (110 and 120) of the plurality of light-guiding plates (110, 120) includes at least one light entrance section (i.e. each of 110 and 120 includes a light entrance section on a side surface section of the light-guiding plates adjacent 12, 17) and a light output surface (each of 110 and 120 comprises an output surface formed by respective major surfaces of 110 and 120 on a side of 110 and 120 that opposes 20); a plurality of light sources (12) configured to output light toward light entrance sections of the plurality of light-guiding plates of the light-guiding section (as described in paragraph [0047], the plurality of light sources 12 produce the backlighting for the device, which 

Annotated Fig. 1: Figure 1 of the Takahashi reference, annotated for clarity.

    PNG
    media_image1.png
    586
    1180
    media_image1.png
    Greyscale

Takahashi does not teach that said heat dissipation member including a first section and a second section, the first section disposed between a back surface side of one of the plurality of light guiding plate and the second portion of the substrate and the second section disposed between a heat diffusion/insulation sheet and a back surface side of one of the plurality of light guiding plates, said first portion is opposite to said back surface side of the light-guiding section and said circuit section is disposed on said first portion.
Li teaches or suggests (Figs. 1-5, and annotated Fig. 2 provided below for clarity) a heat dissipation member (60, paragraph [0028]) including a first section (a top surface of 60) and a second section (a bottom surface of 60), the first section (said top surface of 60) disposed between a back surface side of a light guiding plate (a back surface side of light guide plate “A,” as shown in annotated Fig. 2 provided below. See paragraph [0005] in comparison to Fig. 1, and 

Annotated Fig. 2: Figure 2 of Li, annotated to identify the light guide plate as described in paragraph [0005].

    PNG
    media_image2.png
    854
    1549
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of said heat dissipation member including a first section and a second section, the first section disposed between a back surface side of one of the plurality of light guiding plate and the second portion of the substrate and the second section disposed between a heat diffusion/insulation sheet and a back surface side of one of the plurality of light guiding plates, said first portion is opposite to said back surface side of the light-guiding section and said circuit section is disposed on said first portion, such as taught or suggested by Li, in order to improve, or otherwise increase, the thermal efficiency of the device (i.e. by providing a feature which can conduct heat away from both the light sources and circuitry), and/or reducing a size of the illuminating unit (i.e. by narrowing the side frame of the display), and/or reduce the complexity of assembling the device (i.e. by providing a configuration by which the light source and driving circuity can be coupled in a single step).
Regarding claim 9, Takahashi teaches or suggests (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211, as shown in Fig. 8. Also see annotated Fig. 1 provided above for clarity) the heat dissipation member (17) is thermally coupled to a surface (a surface of 11a), of the substrate (of substrate 11a), on which the plurality of light sources is mounted (via 17, as shown in Fig. 1. Additionally, this limitation is taught by the combined teachings of Takahashi and Li, as modified in claim 1 above, by which 100 of Li thermally couples the heat dissipation member 60 of Li to the substrate 50 of Li, on which the light sources are disposed, as shown in Fig. 2 of Li).
Regarding claim 11, Takahashi teaches or suggests (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211, as shown 
Regarding claim 16, Takahashi teaches or suggests (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211, as shown in Fig. 8. Also see annotated Fig. 1 provided above for clarity), a functional sheet (210, paragraph [0117]), the functional sheet (210) is at a portion on a side of the at least one light entrance section of each light-guiding plate of the plurality of light-guiding plates (as shown in Fig. 8), and a function of the functional sheet (210) corresponds to at least one of a light-shielding function or a light-reflecting function (210 is a reflective sheet, and thus reasonably constitutes both a light-shielding function or a light-reflecting function, paragraph [0117]).
Regarding claim 18, Takahashi teaches or suggests (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211, as shown in Fig. 8. Also see annotated Fig. 1 provided above for clarity) each light-guiding plate of the plurality of light-guiding plates (110, 120) includes a plurality of patterns (as shown in Fig. 8, i.e. the dotted patterns, as described in paragraph [0117]) at a plurality of selective regions (as shown in Figs. 2 and 8, selective regions corresponding to 210 and 211), the plurality of selective regions is in a plane parallel to the light output surface of the respective light-guiding plate of the plurality of light-guiding plates (as shown in Figs. 2 and 8, said plurality of patterns is on the bottom surface of the respective light guide plate, and parallel to the output surface of said respective light guide plate), the plurality of patterns is associated with a light extraction process 
Regarding claim 19, as is best understood, Takahashi teaches or suggests a display apparatus (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211 as shown in Fig. 8. Additional reference will be made to annotated Fig. 1 of Takahashi provided below for clarity), comprising an illuminating unit (the backlight device formed by the elements contained within 11a, below 11b, and element 18, as shown in Fig. 1) that comprises: a light-guiding section (100) including a plurality of light-guiding plates (110, 120), wherein the plurality of light-guiding plates are stacked in a thickness direction of the illuminating unit (as shown in Fig. 1, 110 and 120 are stacked in a thickness direction of the illuminating unit extending in a direction linearly from 18 to 20 and perpendicular to both major surfaces of 18 and 20), and each light-guiding plate (110 and 120) of the plurality of light-guiding plates (110, 120) includes at least one light entrance section (i.e. each of 110 and 120 includes a light entrance section on a side surface section of the light-guiding plates adjacent 12, 17) and a light output surface (each of 110 and 120 comprises an output surface formed by respective major surfaces of 110 and 120 on a side of 110 and 120 that opposes 20); a plurality of light sources (12) configured to output light toward light entrance sections of the plurality of light-guiding plates of the light-guiding section (as described in paragraph [0047], the plurality of light sources 12 produce the backlighting for the device, which 

Annotated Fig. 1: Figure 1 of the Takahashi reference, annotated for clarity.

    PNG
    media_image1.png
    586
    1180
    media_image1.png
    Greyscale

Takahashi does not teach that said heat dissipation member including a first section and a second section, the first section disposed between a back surface side of one of the plurality of light guiding plate and the second portion of the substrate and the second section disposed between a heat diffusion/insulation sheet and a back surface side of one of the plurality of light guiding plates, said second portion is opposite to said back surface side of the light-guiding section and said circuit section is disposed on second portion.
Li teaches or suggests (Figs. 1-5, and annotated Fig. 2 provided below for clarity) a heat dissipation member (60, paragraph [0028]) including a first section (a top surface of 60) and a second section (a bottom surface of 60), the first section (said top surface of 60) disposed between a back surface side of a light guiding plate (a back surface side of light guide plate “A,” as shown in annotated Fig. 2 provided below. See paragraph [0005] in comparison to Fig. 1, and 

Annotated Fig. 2: Figure 2 of Li, annotated to identify the light guide plate as described in paragraph [0005].

    PNG
    media_image2.png
    854
    1549
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of said heat dissipation member including a first section and a second section, the first section disposed between a back surface side of one of the plurality of light guiding plate and the second portion of the substrate and the second section disposed between a heat diffusion/insulation sheet and a back surface side of one of the plurality of light guiding plates, said first portion is opposite to said back surface side of the light-guiding section and said circuit section is disposed on said first portion, such as taught or suggested by Li, in order to improve, or otherwise increase, the thermal efficiency of the device (i.e. by providing a feature which can conduct heat away from both the light sources and circuitry), and/or reducing a size of the illuminating unit (i.e. by narrowing the side frame of the display), and/or reduce the complexity of assembling the device (i.e. by providing a configuration by which the light source and driving circuity can be coupled in a single step).
Regarding claim 20, Takahashi teaches or suggests (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211, as shown in Fig. 8. Also see annotated Fig. 1 provided above for clarity) at least one light-guiding plate of the plurality of light-guiding plates (110, 120) comprises a surface having a first region and second region (as shown in Figs. 1-8, each light guide plate 110 and 120 has a lower surface comprising a first and second region, respectively), the first region having a dot density that is higher than a dot density of the second region (as shown in Figs. 1-8, each first region defined by a region comprising the depicted dot patterns has a higher dot density than the second regions adjacent thereto).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Li, as applied to claim 1 above, and in further view of Park et al. (US 2010/0165232 A1, herein referred to as: Park).
Regarding claim 2, Takahashi teaches or suggests (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with an additional element 210, as shown in Fig. 8. Additional reference may be made to annotated Fig. 1 of Takahashi provided above for clarity) a shape of the substrate corresponds to a bent shape (as shown in Fig. 1, the first portion is bent to form a sidewall of 11a, with a bent shape between said first and second portions), the first portion is opposite to the at least one light entrance section of each light-guiding plate of the plurality of light-guiding plates (said first portion is opposite to said light entrance section receiving light from 12, as shown in Fig. 1, for each light-guiding plate).
Takahashi does not explicitly teach that said bent shape is foldable between said first portion and said second portion. 
Park teaches or suggests (Fig. 6) a substrate (211) includes a second portion (a second portion upon which light sources 202, 212 are disposed, as shown in Fig. 6), a shape of the substrate corresponds to a bent shape (as shown in Fig. 6, the substrate is bent at two portions on adjacent ends of said second portion), the second portion is opposite to the at least one light entrance section of a light-guiding plate (i.e. a side section of 203 opposed to light sources 202, 212 forming a light entrance section of light guide plate 203, as shown in Fig. 6), the bent shape is foldable (paragraph [0062], i.e. the substrate 211 is flexible and twice bent to form the bends shown in Fig. 6) between a first portion (i.e. a lower portion of 211 parallel to the lower surface of the light guide plate 203) and the second portion (as shown in Fig. 6), and the plurality of light sources (202, 212) is at the second portion of the substrate (as shown in Fig. 6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of the bent shape is foldable between the first portion and the second portion, such as taught or suggested by Park, since it has been held that the provision of adjustability, where needed, involves only ordinary skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). In the instant case, one would have been motivated to increase the resiliency of the substrate (i.e. by providing a flexible region between the first and second portion that is less susceptible to vibrational damage), and/or provide a feature which allows the substrate to be folded and stored for shipment, and/or provide a substrate which can be flexed or shaped to fit vary light guide plate thicknesses.
Regarding claim 6, Takahashi teaches or suggests (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with an additional element 210, as shown in Fig. 8. Additional reference will be made to annotated Fig. 1 of Takahashi provided below for clarity) a shape of the substrate corresponds to a bent shape (a shape of substrate 11a corresponds to a bent shape at the corners between first and second portions, as shown in Fig. 1, and in annotated Fig. 1 provided above), the first portion is opposite to the at least one light entrance section of each light-guiding plate of the plurality of light-guiding plates (as shown in Fig. 1, said first portion is opposite to the at least one light entrance section of each light-guiding plate of the plurality of light-guiding plates), and the plurality of light sources (12) are at the first portion of the substrate (as shown in Fig. 1). 
Takahashi does not explicitly teach a third portion, the third portion opposite to a front surface of the at least one light-guiding section, the bent shape is foldable between the first portion and the second portion, and between the second portion and the third portion.
Park teaches or suggests (Fig. 6) a substrate (211) including a second portion (the portion of 211 upon which light sources 202, 212 are disposed) and a third portion (the portion of 211 above said light sources 202, 212 and parallel to the top  surface of 203), a shape of the substrate corresponds to a bent shape (as shown in Fig. 6, there is a bent shape between said second portion and said third portion, and between said second portion and the portion below the light sources 202, 212 and parallel to the bottom surface of 203), the second portion is opposite to the at least one light entrance section of a light-guiding plate (as shown in Fig. 6, said second section having 202 and 212 thereon is opposite the light entrance section of 203), the third portion is opposite to a front surface of the at least one light-guiding section (as shown in Fig. 6, said third portion is opposite to front surface of the light-guiding section 203), the bent shape is foldable between the first portion and the second portion (paragraph [0062]), and between the second portion and the third portion (paragraph [0062]), and the plurality of light sources is at the second portion of the substrate (as shown in Fig. 6).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of a third portion, wherein the third portion is opposite to a front surface of the at least one light-guiding section, the bent shape is foldable between the first portion and the second portion, and between the second portion and the third portion, such as taught or suggested by Park, in order to increase the resiliency of the substrate (i.e. by providing a flexible region between the first and second portion that is less susceptible to vibrational damage), and/or provide a feature which allows the substrate to be folded and stored for shipment, and/or provide a substrate which can be flexed or shaped to fit vary light guide plate .

Claims 3-5, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Li, as applied to claims 1, 12, and 16, respectively, and in further view of Gierens et al. (US 2017/0205552 A1, herein referred to as: Gierens).
Regarding claims 3 and 4, Takahashi teaches (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211, as shown in Fig. 8. Also see annotated Fig. 1 provided above for clarity) a structure (the structure of 210) comprising a functional sheet (210 is sheet shaped and reflective, and thus forms a functional sheet), a function of the functional sheet (210) corresponds to at least one a light-shielding function or a light-reflecting function (210 is a reflecting sheet, and thus can be reasonably construed to have both a light-reflecting function and a light-shielding function, paragraph [0117]).
Neither Takahashi nor Li explicitly teach or suggest that the structure covers a portion, of the illuminating unit, on a side of the at least one light entrance section of each light-guiding plate of the plurality of light-guiding plates (as recited in claim 3), and wherein a portion of the structure assures a clearance between the plurality of light-guiding plates and a respective light source of the plurality of light sources, and the portion of the structure latches shifting of the plurality of light-guiding plates to a side of the respective light source of the plurality of light sources (as recited in claim 4).
Gierens teaches or suggests (Fig. 3e) a structure (i.e. all of the elements arranged between 41 and 41’, and the light guide plates 1 and 1’, collectively, as shown in Fig. 3e) covers a 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of the structure covers a portion, of the illuminating unit, on a side of the light entrance section of each light-guiding plate of the plurality of light-guiding plates (as recited in claim 3), and wherein a portion of the structure assures a clearance between the plurality of light-guiding plates and a respective light source of the plurality of light sources, and the portion of the structure latches shifting of the plurality of light-guiding plates to a side of the respective light source of the plurality of light sources (as recited in claim 4), such as taught or suggested by Gierens, in order to provide a feature which improves fixing of the light sources to the respective light guide plates, and/or improve coupling of light emission from the respective light sources to the respective light guide plates, and/or improve, or reduce complexity of, aligning the light source to the light guide plate.
Regarding claim 5, neither Takahashi nor Li teach that the structure further includes a grey material. 
Gierens teaches or suggests (Fig. 3e) the structure (said structure of Gierens comprising all of the elements between said light sources 4, 4’ of Gierens and said light guide plates 1, 1’ of Gierens) further includes a grey material (i.e. paragraph [0551], for either of the masking elements 6a, 6a’, and 75a, 75b, between 4 and 4’).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of the structure further includes a grey material, such as taught or suggested by Gierens, in order to improve the efficiency of the device (i.e. by providing an additional feature to prevent bleeding between the light guides at the desired regions)
The combined teachings of Takahashi, Li, and Gierens teach or suggest all of the elements of the claimed invention, except for (explicitly) said grey material is a resin material.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of a resin for the grey material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In the instant case, one skilled in the art would have been motivated to reduce the cost of manufacturing the device, and/or improve the resiliency of the device as desired for the suited application or environment, and/or reduce the complexity of manufacturing the device.
Regarding claims 13 and 14, Takahashi teaches or suggests (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211, as shown in Fig. 8. Also see annotated Fig. 1 provided above for clarity) the plurality of light sources (12, 17) includes a light emitting diode (elements 12, collectively), and the edge-emitting type light-emitting diode comprises a plurality of light emission regions (i.e. each emitting surface of 12) and a position of each light emission region of the plurality of light emission regions is different in height (as shown in Fig. 1), or wherein each light source of the plurality of light sources comprises an light-emitting diode (12, 17), the light-emitting diode includes at least one light emission region (i.e. each emitting surface of 12), and a height of the at least one light emission region is different for each light-guiding plate of the plurality of light-guiding plates (as shown in Fig. 1).
Neither Takahashi nor Li explicitly teach or suggest the plurality of light sources are configured by or comprise an edge-emitting type light-emitting diode.
Gierens teaches or suggests (Fig. 5) the plurality of light sources (4, 4’) are configured by or comprise an edge-emitting type light-emitting diode (as shown in Fig. 5, also see paragraph [0710]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of the plurality of light sources are configured by or comprise an edge-emitting type light-emitting diode, such as taught or suggested by Gierens, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable 
Regarding claim 17, Neither Takahashi nor Li explicitly teach or suggest a light-shielding layer, wherein the functional sheet comprises one of a mirror surface-tone sheet, a metallic thin film, or a laminated film, and the light-shielding layer is between a pair of reflecting layers.
Gierens teaches or suggests (Fig. 3e) a light-shielding layer (3, 3’, and 2 at least partly reflect light incident thereon, and thus function with a light reflecting property and a light-shielding property, and thus can all constitute a composite light-shielding layer), wherein the functional sheet comprises one of a mirror surface-tone sheet, a metallic thin film, or a laminated film (i.e. as shown in Fig. 3e, there are several laminated film layers within the stack forming said functional sheet, thus constituting a laminated film), and the light-shielding layer is between a pair of reflecting layers (i.e. 2, between reflecting layers 3 and 3’).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of a light-shielding layer, wherein the functional sheet comprises one of a mirror surface-tone sheet, a metallic thin film, or a laminated film, and the light-shielding layer is between a pair of reflecting layers, such as taught or suggested by Gierens, in order to improve the performance of the device (i.e. by providing an additional structure to the select regions to prevent unintended light leakage between the light guides), and/or improving the light extraction from the device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view Li, as applied to claim 1 above, and in further view of Chang et al. (US 2013/0294052 A1, herein referred to as: Chang).
Regarding claim 8, Takahashi does not teach a sheet on each surface of the heat dissipation member and the substrate, wherein the sheet is across the heat dissipation member and the substrate.
Li teaches or suggests (Figs. 1-5, and annotated Fig. 2 provided above for clarity) a sheet (100) on each surface of the heat dissipation member (60, as shown in Fig. 2) and the substrate (50, at portion 50b, as shown in Fig. 2), wherein the sheet is across the heat dissipation member and the substrate (said sheet 100 is across at least a portion of both the heat dissipation member 60, and a portion of the substrate 50, at 50b, as shown in Fig. 2).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of a sheet on each surface of the heat dissipation member and the substrate, wherein the sheet is across the heat dissipation member and the substrate, such as taught or suggested by Li, in order to improve the efficiency of the device (i.e. by improve the thermal conductivity between the light sources, substrate, and heat dissipation member).
The combined teachings of Takahashi and Li teach or suggest all of the elements of the claimed invention, except for said sheet is a multi-layered sheet, and the multi-layered sheet includes a heat diffusion layer and a heat insulation layer.
Chang teaches (Fig. 2) a multi-layered sheet (1 and 6, paragraph [0026]), and the multi-layered sheet includes a heat diffusion layer (1 is a heatsink plate which spreads and conducts 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of said sheet is a multi-layered sheet, and the multi-layered sheet includes a heat diffusion layer and a heat insulation layer, such as taught or suggested by Chang, in order to provide a layer which conducts heat and prevents excessive heat from being conducted to the light guide plate.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view Li, as applied to claim 1 above, and in further view of Youk et al. (US 2012/0026424 A1, herein referred to as: Youk).
Regarding claim 10, Takahashi teaches or suggests (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211, as shown in Fig. 8. Also see annotated Fig. 1 provided above for clarity) the heat dissipation member (17) is thermally coupled to the substrate (11a, i.e. 11a and 17 are in contact with one another, and are thus in direct thermal contact with one another. Additionally or alternatively, the above-cited limitation is taught or suggested by the combined teachings of Takahashi and Li, as modified in claim 1 above, for which the substrate 50 of Li and the heat dissipation member 60 of Li are thermally coupled to one another via 100).
Neither Takahashi nor Li explicitly teach or suggest that an end of the substrate is folded in a Z-shaped form, the heat dissipation member is at a space created by the substrate folded in the Z-shaped form.
Youk teaches or suggests (Figs. 2, 3A, 4, and 5) an end of the substrate (150) is folded in a Z-shaped form (as shown in Figs. 4-5, an end on the right most side of 128a), the heat dissipation member (128) is at a space created by the substrate folded in the Z-shaped form (as shown in Figs. 4-5), and the heat dissipation member is thermally coupled to the substrate (as shown in Fig. 5).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of an end of the substrate is folded in a Z-shaped form, the heat dissipation member is at a space created by the substrate folded in the Z-shaped form, such as taught or suggested by Youk, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving thermal dissipation from the device, and/or provide a shape to the substrate to ease coupling and alignment of the heat dissipation member (or light sources thereon).

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Li, as applied to claims 12 and 1 above, respectively, and in further view of Burtsev et al. (US 2004/0114344 A1, herein referred to as: Burtsev).
Regarding claim 15, Takahashi teaches or suggests (Figs. 1-8, i.e. the embodiment of Fig. 8, which incorporates the features of Figs. 1-7, with additional elements 210 and 211, as shown in Fig. 8. Also see annotated Fig. 1 provided above for clarity) each light source (12) of the plurality of light sources (i.e. the plurality of light sources, 12) comprises a top-emitting type light-emitting diode (as shown in Fig. 1, each light source 12 is orientated to face the light entrance section of the respective light guide plate such that light emanates from a top surface of the light source toward the respective light entrance section, also see paragraph [0083]).
Neither Takahashi nor Li explicitly teach or suggest that the light entrance section of each light-guiding plate of the plurality of light-guiding plates has one of a tilted surface or a curved surface.
Burtsev teaches or suggests (Figs. 8-11) the light entrance section of each light-guiding plate of the plurality of light-guiding plates (i.e. a light entrance section of 1, 2, disposed directly above 5, 6, as shown in Figs. 8-11) has one of a tilted surface or a curved surface (as shown in Figs. 8-9 and 11).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of the light entrance section of each light-guiding plate of the plurality of light-guiding plates has one of a tilted surface or a curved surface, such as taught or suggested by Burtsev, in order to improve the light in-coupling of the light-guiding plates, and/or improve light flow from the light emitting elements.
Regarding claim 21, the combined teachings of Takahashi and Li teach or suggest all of the elements of the claimed invention, except for a functional sheet interposed between at least 
Burtsev teaches or suggests (Figs. 8-11) a functional sheet (9) interposed between at least one pair of the plurality of light sources (between pairs of light sources 5 and 6) and arranged so as to be disposed between a corresponding pair of the plurality of light guide plates (between a corresponding pair of light guide plates 1 and 2).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Takahashi and incorporated the teachings of a functional sheet interposed between at least one pair of the plurality of light sources and arranged so as to be disposed between a corresponding pair of the plurality of light guide plates, such as taught or suggested by Burtsev, in order to improve the efficiency of the device (i.e. by preventing light leakage between light entering the light guide plates), and/or provide a feature to aid in alignment of the light sources to the light entrances sections of the respective light guide plates).

Response to Arguments
Applicant's arguments filed 05 April 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Takahashi and Li failed to teach, or suggest in combination, “…a substrate onto which the plurality of light sources are mounted so as to permit the first light source and second light source to face the first light-guiding plate, the substrate comprising a first portion that includes an extended surface onto which the plurality of light sources are mounted and a second portion that . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/C.J.C/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896